department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may terra taz company dear this letter constitutes notice that pursuant to your authorized representative's request of april and date your request for a waiver of the minimum_funding_standard for the plan for the plan_year ending june has been withdrawn and the case has been closed by this office and ’ through waivers of the percent tax under sec_4971 of the internal_revenue_code code have been granted for the plan for the plan years ending june on the condition that the plan is terminated by the pension_benefit_guaranty_corporation pbgc’ f the termination of the plan is not approved the company may request that its request for a waiver of the minimum_funding_standard for the plan for the plan_year ending june be re-opened for consideration the conditional waivers of the percent tax have been granted in accordance with section b of the employee retirement income security act erisa the amounts for which the conditional waivers have been granted are equal to percent of the accumulated funding deficiencies in the funding_standard_account as of june as of june the end of the pian years for which the waivers have been granted to the extent such funding deficiencies or aggregate unpaid minimum required contributions have not been corrected and the aggregate unpaid minimum required contributions through and the financiai condition of the company has deteriorated significantly and it cannot continue to afford to make any contributions to the plan in telephone conversations with the company's authorized representative the service was informed that the company would be pursuing a distress termination of the plan with the pbgc this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the authorized representative pursuant to a power of attomey on file in this office and to your if you require further assistance in this matter please contact sincerely yours andrew e zuckerman director employee_plans rulings agreements
